Citation Nr: 0122752	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder (PTSD) and depression from August 31, 1999?


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and 
assigned a 10 percent rating for PTSD with depression, 
effective from August 31, 1999. 


FINDING OF FACT

Since August 31, 1999, the veteran's PTSD with depression has 
not been manifested by more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
with depression have been met for the period from August 31, 
1999, to the present.  38 U.S.C.A. § 1155; 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2000); 66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from August 1968 to April 
1970, including service in the Republic of Vietnam.  

In June 1998, the veteran was seen at a VA outpatient clinic 
with complaints of depression and mild suicidal ideation.  He 
also described having poor concentration, poor sleep, 
nightmares, and anger problems.  Mental status examination 
revealed that the appellant spoke slowly, and that he had a 
slightly depressed mood.  His thought processes were slightly 
depressed, and they were focused on pain caused by low back 
and knee disorders.  The veteran's memory was judged to be 
average, and periodic suicidal ideation was endorsed.  The 
diagnoses were chronic pain syndrome with depressed features, 
and rule out PTSD.

The appellant filed a claim of entitlement to service 
connection for PTSD in January 1999.

In an outpatient treatment report of February 1999 the 
veteran reported anger towards his employer and sleep 
problems.  He was assessed with chronic PTSD and a Global 
Assessment of Functioning (GAF) score of 60 was assigned.

In June 1999, the veteran was again seen at a VA outpatient 
clinic.  PTSD was not diagnosed.

In an outpatient treatment report of August 1999, the veteran 
reported suffering from periodic flashbacks of combat and 
trauma.  He complained of difficulty sleeping and of 
nightmares of combat.  He had suicidal ideation, he was 
depressed, and he had difficulty concentrating.  He was 
assessed with chronic PTSD.  A GAF score of 60 was continued.

During a September 1999 VA examination the veteran reported 
difficulty sleeping.  He had night sweats, and would get up 
in the middle of the night to check his doors and windows.  
He had intrusive thoughts and flashbacks in the past.  He 
blamed his temper in breaking up his first marriage, his 
first marriage lasting 10 and a half years.  His second 
marriage has lasted over 20 years.  He described difficulty 
with his second marriage and difficulty socializing with his 
stepson.  He reported going hunting with his one of his sons 
but being unable to pull the trigger of his gun because of 
his experiences in Vietnam.  He would not socialize with 
others and was bothered by crowds.  He has been continually 
employed since 1984 as a computer support specialist.

Upon examination, the veteran was noted to be oriented, 
cooperative, and intelligent with good insight, judgment and 
reasoning.  There was no evidence of suicidal or homicidal 
ideation, impaired thought processes, or ability to 
communicate.  The veteran reported that he had considered 
attempting suicide in the past, and he described problems 
with concentration and short term memory.  On examination, 
however, his concentration and attention span were judged to 
be within normal limits.  Impulse control was within normal 
limits.  He had depression which was caused from several 
sources including PTSD.  

The veteran was diagnosed with chronic PTSD; depression, not 
otherwise specified, secondary to chronic knee and back 
problems; and an adjustment disorder with depressed mood 
secondary to family problems.  Stressors listed included 
marital problems, family problems, chronic health issues, and 
exposure to war.  A Global Assessment of Functioning (GAF) 
score of 58 was assigned.  

The veteran was admitted to a hospital in October 2000 
following an incident where he held an unloaded gun to his 
throat and "dryfired" it, while holding the gun ammunition 
in his hand.  He reported multiple stressors in his life, 
including difficulty communicating with a drug-addicted 
stepson, problems with his marriage and stress due to 
symptoms of PTSD.  He admitted to having thoughts of 
attempting suicide intermittently since 1970.  The veteran 
complained of difficulty falling asleep at night and 
inability to stay asleep, decreased energy and feelings of 
guilt.  He further indicated having nightmares and flashbacks 
related to his military service and reluctance to go into 
crowded places.  The treating physician's impression was 
major depressive disorder, with several stressors; and an 
adjustment disorder with depressed mood and conduct 
disturbances.  A GAF score of 50-60/70 was assigned.  

The appellant received outpatient treatment later in October 
2000 at the Laureate Psychiatric Clinic and Hospital.  He 
reported a history of depression, suicidal ideation, 
irritability, and insomnia.  He claimed that he had placed a 
gun underneath his chin three or four times over the prior 
month or two.  Mental status examination revealed a goal 
directed and coherent thought process.  There was a slightly 
restricted affect but no evidence of suicidal or homicidal 
ideation.  The impression was PTSD with significant 
psychological stress, exacerbating anxiety, and depressive 
symptoms leading to suicidal ideation and gestures.  The 
diagnoses were major depressive disorder and PTSD.  A global 
assessment of functioning score of 55 was assigned.

Between October 2000 and June 2001, the veteran was 
periodically seen at the Muskogee VA medical center.  He 
reported problems with depression, family stresses, and 
suicidal ideation with suicidal gestures.  The examiner 
assigned a GAF score of 55.

In an undated statement, the veteran's family members 
indicated that during the Gulf War their father experienced 
mood swings, depression, and anger.  They indicated 
apprehension about approaching their father and expressed 
desire that he return to his "normal" self.  In a statement 
dated April 2001, the veteran's wife indicated that the 
veteran suffered from sleep disturbances, nightmares and 
difficulty dealing with crowds and family get-togethers.  She 
conveyed the stress that these symptoms have had on their 
marriage and expressed concern regarding his depression and 
attempts at suicide.

The veteran reported his symptoms in a Travel Board Hearing 
before the undersigned Member of the Board in June 2001.  In 
particular, the veteran complained of intermittent 
nightmares, difficulty controlling his anger, difficulty with 
concentration and short term memory.  He did not have any 
close friends, was not involved in church or civic activities 
other than Disabled American Veterans.  He has held a steady 
job for over 26 years, although he indicated that he often 
gets angry or depressed on the job.  

Analysis.

The veteran contends that his service-connected PTSD is more 
severe than the rating assigned following the initial grant 
of service connection in the rating action on appeal, 
indicates.  

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A (West Supp. 2001).

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtained post-service 
treatment records.  In addition, the veteran was afforded an 
examination for VA compensation purposes in connection with 
his claim.  The veteran has not identified any additional 
evidence in support of his claim.  Thus, the Board finds that 
the duty to notify and assist the veteran has been satisfied.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's service-connected PTSD is presently assigned a 
10 percent evaluation, effective August 31, 1999, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The general rating formula for mental disorders is as 
follows: 

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuos medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

Based on a review of the record, the Board finds that the 
evidence supports the assignment of a 50 percent evaluation 
from August 31, 1999.  At his September 1999 VA examination, 
the veteran was diagnosed with chronic PTSD; depression, not 
otherwise specified, secondary to chronic knee and back 
problems; and an adjustment disorder with depressed mood 
secondary to family problems.  Stressors listed included 
marital problems, family problems, chronic health issues, and 
exposure to war.  A GAF score of 58 was assigned.  The GAF 
score indicates a moderate degree of impairment in social and 
occupational functioning.  Even though the veteran has been 
continuously employed for over 26 years with the same 
employer, there is evidence of record that the PTSD symptoms 
and depression cause reduced reliability and productivity.  
Furthermore, there is material evidence of record that his 
symptoms restrict his social contact with others and have 
directly effected relationship with friends and family.  
Finally, the veteran suffers from continual sleep problems, 
including nightmares and inability to fall asleep, as well as 
suicidal ideation manifested by suicidal gestures.  As such, 
the Board finds that the evidence supports a 50 percent 
evaluation.  

The Board finds, however, that the evidence does not support 
a 70 percent evaluation.  The veteran has been able to 
continue gainful employment and understand and complete tasks 
assigned to him.  Further, neither the VA examination nor the 
outpatient treatment records show evidence of obsessional 
rituals, illogical speech, impaired impulse control, or 
periods of violence.  Finally, the Board notes that the 
appellant's GAF scores, which predominately range between 55 
and 60 do not suggest the more serious symptoms required for 
a higher evaluation.  In this regard, the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th ed.) provides that such a GAF score does 
not represent more than moderate symptoms or moderate 
difficulty in social and occupational functioning.  Hence, 
the 50 percent evaluation best describes the disabling extent 
of his PTSD.  38 C.F.R. § 4.7 (2000).

In evaluating this disability, the Board has also reviewed 
the nature of the original disability and considered whether 
the veteran was entitled to a "staged" rating for PTSD as 
prescribed by the Court in Fenderson.  Based upon a review of 
the evidence, the Board finds that at no time since August 
31, 1999 has the evidence been in equipoise such as to 
warrant a 70 percent rating under the above noted criteria.  
Thus, the Board finds that a staged rating is not warranted 
in this case. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, except as indicated, 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A 50 percent rating for PTSD, effective from August 31, 1999, 
is granted, subject to the applicable criteria governing 
payment of monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

